Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated January 8, 2021 and the Response to the Restriction Requirement dated March 8, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
Applicant's election with traverse of Species A(i), B(i) and C(i), claims 4-5, 21, 25 and 27-28, in the reply filed on March 8, 2021 is acknowledged.  The traversal is on the ground(s) that   claims 1, 3, 22, and 30 are each generic to the claims of identified Species A(ii), A(iii), B(ii), and C(ii); the subject matter of claim 26 along with the subject matter of claim 25 would not be an undue burden on the Patent Office; and the subject matter of claim 29 along with the subject matter of claims 27 and 28 would not be an undue burden on the Patent Office.  This is not found persuasive because the species of the claims have different scopes, and the different scopes require different analyses.
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 23-24, 26 and 29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
Claims 3-5 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 3-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-4 have been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of Wang et al. (“Perovskite-Based Mixed Protonic–Electronic Conducting Membranes for Hydrogen Separation: Recent Status and Advances,” Journal of Industrial and Engineering Chemistry (2018 Apr 25), Vol. 60, pp. 297-306).
	The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of Wang et al. has been withdrawn in view of the new grounds of rejection. 

II.	Claim 5 has been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of Wang et al. (“Perovskite-Based Mixed Protonic–Electronic Conducting Membranes for Hydrogen Separation: Recent Status and Advances,” Journal of Industrial and Engineering Chemistry (2018 

Apr 25), Vol. 60, pp. 297-306) as applied to claims 1-4 above, and further in view of Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of Wang et al. as applied to claims 1-4 above, and further in view of Matsumoto et al. has been withdrawn in view of the new grounds of rejection.

Response to Amendment
Drawings
The drawing filed on November 20, 2018 is accepted by the Examiner.

Claim Rejections - 35 USC § 112
I.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 30
	lines 1-2, recite “further comprising selecting the proton-conducting membrane to be substantially homogenous”.

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the claim limitation in claim 30. Applicants have not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).
Applicant’s specification discloses that the proton-conducting membrane 110 may be substantially homogeneous or may be substantially heterogeneous (pages 12-13, [0039]).

II.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
	line 6, recites “yttrium-doped BaCeO3 (BCY), yttrium-doped BaCeO3 (BZY)”. 
	It is unclear from the claim language what the difference is between BCY and BZY. They seem to have the same chemical formula. 

Claim Rejections - 35 USC § 103
I.	Claims 1, 3-4, 21, 25, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998).

	Regarding claim 1, Weissman teaches a method of forming a hydrocarbon product and hydrogen gas, comprising:
• introducing CH4 to a positive electrode (= the process utilizes a first mixture as a feed to the cell's first electrode. The first mixture comprises hydrocarbon, e.g., methane) of an electrochemical cell comprising the positive electrode, a negative electrode, and a proton-conducting membrane (= particular membranes capable of transferring the H+ from the first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode chamber) [pages 8-9, [0072]] between the positive electrode and the negative electrode (= the electrochemical cell includes a first electrode, a second electrode, and at least one membrane located between the first and second electrodes) [page 1, [0009]]; and
• applying a potential difference between the positive electrode and the negative electrode of the electrochemical cell (= the process includes applying an electric potential to the cell to establish an electric potential difference, V1, between the first and second electrodes) [page 1, [0009]].
	The method of Weissman differs from the instant invention because Weissman does not 
disclose the proton-conducting membrane comprising at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C .
Weissman teaches the electrochemical conversion of methane to higher hydrocarbons (page 1, [0002]).
Any suitable membrane may be used. Particular membranes capable of transferring the H+ from the
first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode 

chamber, include, but are not limited to, phosphoric acid, perfluorosulfonic acid and/or polybenzimidazole. Further details of the use of perfluorosulfonic acid and/or polybenzimidazole membranes are described in U.S.  Pat.  No. 6,294,068. Other membranes are ceramics, e.g., SrCe0.5Yb0.05O3 as described in Electrochemical Methane Coupling Using Protonic Conductors; S. Hamakawa, et. al.; J. Electrochem.  Soc., 40(2), 459-463 (1993) [pages 8-9, [0072]].

	Like Weissman, JP ‘998 teaches a dehydrogenation apparatus for dehydrogenation. 

	By using a solid electrolyte having proton conductivity, protons (H+) can be electrochemically transported through the electrolyte. In the technique described in Patent Document 2, protons are transported from one container separated by a partition wall to the other container via an electrolyte. Such a mechanism or a device capable of such an operation is called a hydrogen pump (ƿ [0016]).

	The proton conductor includes an anode and a proton conductor arranged between the cathodes, and the proton conductor has a perovskite-type crystal structure represented by the composition formula AaB1-xB’xO3-δ, and the A is a group 2 element. At least one selected from the elements, B is at least one selected from Group 4 elements and Ce, and B’ is a Group 3 element, Group 13 element or Lantanoid element, 0. .5 <a ≦ 1.0, 0.0 ≦ x ≦ 0.5, and 0.0 ≦ δ <3, and the charge of the composition formula is electric in the range of −0.13 or more and less than +0.14 (ƿ [0025]).

In order for the proton conductor to maintain a high proton conductivity of 10-2 S/cm (Siemens / centimeter) or more even in the temperature range of 100° C. or higher and 500° C. or lower, the activation energy of the proton conductivity is set to 0. It is desired to suppress the decrease in proton conductivity due to the decrease in temperature by setting the temperature to 1 eV or less (ƿ [0040]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Weissman with wherein the proton-conducting membrane comprises at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C because a proton conductor having a perovskite-type crystal structure represented by the composition formula AaB1-xB’xO3-δ wherein the A is at least one selected from Group 2 element, B is at least one 

selected from Group 4 elements and Ce, and B’ is a Group 3 element, Group 13 element or Lantanoid element, 0. .5 <a ≦ 1.0, 0.0 ≦ x ≦ 0.5, and 0.0 ≦ δ <3, and the charge of the composition formula is electric in the range of −0.13 or more and less than +0.14 and having a high proton conductivity of 10-2 S/cm (Siemens / centimeter) or more in the temperature range of 100° C. or higher and 500° C. or lower as disclosed by JP ‘998 (ƿ [0016];  ƿ [0025]; ƿ [0040]); and Fig. 3) is a ceramic membrane that transfers H+ from a first electrode chamber, e.g., a anode chamber, to a second electrode chamber, e.g., a cathode chamber as Weissman had proposed (pages 8-9, [0072]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 3, JP ’998 teaches the method further comprising selecting the at least one perovskite material to comprise one or more of a yttrium- and ytterbium-doped barium- zirconate-cerate (BZCYYb), a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), yttrium-doped BaCeO3 (BCY), yttrium-doped BaCeO3 (BZY), barium-yttrium-stannate (Ba2(YSn)O5.5), and barium-calcium-niobate (Ba3(CaNb2)O9) [= the A is at least one selected from the group consisting of Ba, Sr and Ca, the B is at least one selected from the group consisting of Zr, Ce and Ti, and the B’ is  Yb, Y, Nd and may be one selected from the group consisting of In]

(ƿ [0044]).
	Regarding claim 4, Weissman teaches the method further comprising selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce CH3+, H+, and e-, from the CH4 and to accelerate reaction rates to synthesize higher hydrocarbons from the produced CH3+, the catalyst material comprising one or more of Ru, Rh, Ni, Ir, Mo, Zn, Co and Fe (= noble metals including Ru and Ni(111)) [page 8, [0070]].
	Regarding claim 21, Weissman teaches wherein selecting the positive electrode to comprise a catalyst material comprises selecting the positive electrode to comprise a catalyst-doped material including alloy particles individually including one or more of Ru, Rh, Ni, Ir, Mo, Zn, and Fe (= the first electrode typically comprises at least one metal selected from Group VIII of the Periodic Table) [page 8, [0070]].
	Regarding claim 25, Weismann teaches the method further comprising selecting the proton-conducting membrane such that the proton-conducting membrane substantially intervenes between opposing surfaces of the positive electrode and the negative electrode (= the electrochemical cell includes a first electrode, a second electrode, and at least one membrane located between the first and second electrodes) [page 1, [0009]].
	Regarding claim 27, Weissman teaches wherein introducing CH4 to a positive electrode of an electrochemical cell comprises introducing one or more fluid streams comprising the CH4 to the positive electrode of the electrochemical cell (= a methane-containing stream) [page 7, [0066]].
	Regarding claim 30, JP ‘998 teaches the method further comprising selecting the 

proton-conducting membrane to be substantially homogenous (= the composition formula AaB1-xB’xO3-δ, and the A is a group 2 element. At least one selected from the elements, B is at least one selected from Group 4 elements and Ce, and B’ is a Group 3 element, Group 13 element or Lantanoid element, 0. .5 <a ≦ 1.0, 0.0 ≦ x ≦ 0.5, and 0.0 ≦ δ <3, and the charge of the composition formula is electric in the range of −0.13 or more and less than +0.14) [ƿ [0025]].

II.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998) as applied to claims 1, 3-4, 21, 25, 27 and 30 above, and further in view of Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	Weissman and JP ‘998 are as applied above and incorporated herein.
	Regarding claim 5, the method of Weissman differs from the instant invention because  
Weissman does not disclose the method further comprising selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce H2(g) from H+ and e-, the another catalyst material comprising a Ni/perovskite cermet.
	Weissman teaches that at least a portion of the hydrogen ions traverse the cell’s membrane and combine at the cathode to form molecular hydrogen (page 4, [0033]).
	Matsumoto teaches producing hydrogen (page 432, Fig. 5) at a porous Ni/SZCY-541 cermet cathode (pages 433-434, “Thin-film electrolyte cell”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Weissman by selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce H2(g) from H+ and e-, the another catalyst material comprising a Ni/perovskite cermet because hydrogen is produced by reacting protons at a Ni/SZCY-541 cermet cathode.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).

III.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998) as applied to claims 1, 3-4, 21, 25, 27 and 30 above, and further in view of Luo et al. (US Patent Application Publication No. 2010/0233056 A1).
	Weissman and JP ‘998 is as applied above and incorporated herein.
	Regarding claim 28, the method of Weissman differs from the instant invention because  
Weissman does not disclose the method further comprising heating the one or more fluid 

streams prior to introduction to the positive electrode of the electrochemical cell.
	Weissman teaches that in particular embodiments, however, improved results may be achieved where the temperature of the first mixture is from 100o C. to 500o C. (e.g., 1.0x102o C. to 5.0x102o C.) [page 6, [0047]].
	Luo teaches that fuel cell 100 generally operates at a temperature from 500o C. to 900o C., preferably 600o C. to 800o C. Heat may be provided by any conventional source such as electric heaters or fired heaters. To some extent this may depend on the feed and its heat value (page 2, [0027]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Weissman with wherein the method further comprises heating the one or more fluid streams prior to introduction to the positive electrode of the electrochemical cell because the heat provided to operate an electrochemical cell at a temperature depends on the feed and its heat value.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).

IV.	Claims 1, 3-4, 21-22, 25, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750) and Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 

Oct 10), Vol. 251, pp. 554-561).
	Regarding claim 1, Weissman teaches a method of forming a hydrocarbon product and hydrogen gas, comprising:
• introducing CH4 to a positive electrode (= the process utilizes a first mixture as a feed to the cell's first electrode. The first mixture comprises hydrocarbon, e.g., methane) of an electrochemical cell comprising the positive electrode, a negative electrode, and a proton-conducting membrane (= particular membranes capable of transferring the H+ from the first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode chamber) [pages 8-9, [0072]] between the positive electrode and the negative electrode (= the electrochemical cell includes a first electrode, a second electrode, and at least one membrane located between the first and second electrodes) [page 1, [0009]]; and
• applying a potential difference between the positive electrode and the negative electrode of the electrochemical cell (= the process includes applying an electric potential to the cell to establish an electric potential difference, V1, between the first and second electrodes) [page 1, [0009]].
	The method of Weissman differs from the instant invention because Weissman does not 
disclose the proton-conducting membrane comprising at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C .
Weissman teaches the electrochemical conversion of methane to higher hydrocarbons (page 1, [0002]).

Any suitable membrane may be used. Particular membranes capable of transferring the H+ from the
first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode chamber, include, but are not limited to, phosphoric acid, perfluorosulfonic acid and/or polybenzimidazole. Further details of the use of perfluorosulfonic acid and/or polybenzimidazole membranes are described in U.S.  Pat.  No. 6,294,068. Other membranes are ceramics, e.g., SrCe0.5Yb0.05O3 as described in Electrochemical Methane Coupling Using Protonic Conductors; S. Hamakawa, et. al.; J. Electrochem.  Soc., 40(2), 459-463 (1993) [pages 8-9, [0072]].

	CN ‘750 teaches:

A Yb and Y co-doped barium zirconate and barium cerate proton conductor material with complex structure of excellent conductivity and its preparation method. It is for the development of hydrogen and water vapor sensors, hydrogen pumps and concentration. Poor battery electrolyte materials lay the foundation (ƿ [0015]).

	To obtain a barium zirconate cerate composite structure with good electrical conductivity. The conductivity reaches 7.85×10-3 S/cm at 700℃, which enables the material to obtain higher conductivity at a lower temperature (ƿ [0024]). 

	The expected material conductivity is above 10-2 S/cm at low temperature (abstract).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Weissman with wherein the proton-conducting membrane comprises at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C because a Yb and Y co-doped barium zirconate cerate complex structure proton conductor material having a material conductivity above 10-2 S/cm at low temperature is a ceramic membrane that transfers H+.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
As to the “low temperature” disclosed by CN ‘750, Lyagaeva teaches that an intermediate temperature is between 600 and 800o C (page 555, right column, line 36). Therefore, it is deemed that a low temperature would be below 600o C.
	Regarding claim 3, CN ‘750 teaches the method further comprising selecting the at least one perovskite material to comprise one or more of a yttrium- and ytterbium-doped barium- zirconate-cerate (BZCYYb), a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), yttrium-doped BaCeO3 (BCY), yttrium-doped BaCeO3 (BZY), barium-yttrium-stannate (Ba2(YSn)O5.5), and barium-calcium-niobate (Ba3(CaNb2)O9) [= the obtained barium zirconate cerate composite structure] (ƿ [0024]; and abstract: from BZCYYb-Z2-S series and BZCYYb-Z2-C series powder).
	Regarding claim 4, Weissman teaches the method further comprising selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce CH3+, H+, and e-, from the CH4 and to accelerate reaction rates to synthesize higher hydrocarbons from the produced CH3+, the catalyst material comprising one or more of Ru, Rh, 

Ni, Ir, Mo, Zn, Co and Fe (= noble metals including Ru and Ni(111)) [page 8, [0070]].
Regarding claim 21, Weissman teaches wherein selecting the positive electrode to comprise a catalyst material comprises selecting the positive electrode to comprise a catalyst-doped material including alloy particles individually including one or more of Ru, Rh, Ni, Ir, Mo, Zn, and Fe (= the first electrode typically comprises at least one metal selected from Group VIII of the Periodic Table) [page 8, [0070]].
	Regarding claim 22, CN ‘750 teaches the method further comprising selecting the at least one perovskite material to comprise a yttrium- and ytterbium-doped barium-zirconate- cerate (BZCYYb) [= the obtained barium zirconate cerate composite structure] (ƿ [0024]; and abstract: from BZCYYb-Z2-S series and BZCYYb-Z2-C series powder).
	Regarding claim 25, Weismann teaches the method further comprising selecting the proton-conducting membrane such that the proton-conducting membrane substantially intervenes between opposing surfaces of the positive electrode and the negative electrode (= the electrochemical cell includes a first electrode, a second electrode, and at least one membrane located between the first and second electrodes) [page 1, [0009]].
	Regarding claim 27, Weissman teaches wherein introducing CH4 to a positive electrode of an electrochemical cell comprises introducing one or more fluid streams comprising the CH4 to the positive electrode of the electrochemical cell (= a methane-containing stream) [page 7, 
[0066]].
	Regarding claim 30, CN ‘750 teaches the method further comprising selecting the proton-conducting membrane to be substantially homogenous [= the obtained barium 

zirconate cerate composite structure] (ƿ [0024]; and abstract: from BZCYYb-Z2-S series and BZCYYb-Z2-C series powder).

V.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750) and Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 Oct 10), Vol. 251, pp. 554-561) as applied to claims 1, 3-4, 21-22, 25, 27 and 30 above, and further in view of Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	Weissman, CN ‘750 and Lyagaeva are as applied above and incorporated herein.
	Regarding claim 5, the method of Weissman differs from the instant invention because  
Weissman does not disclose the method further comprising selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce H2(g) from H+ and e-, the another catalyst material comprising a Ni/perovskite cermet.
	Weissman teaches that at least a portion of the hydrogen ions traverse the cell’s membrane and combine at the cathode to form molecular hydrogen (page 4, [0033]).
	Matsumoto teaches producing hydrogen (page 432, Fig. 5) at a porous Ni/SZCY-541 cermet cathode (pages 433-434, “Thin-film electrolyte cell”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Weissman by 

selecting the negative electrode to comprise another catalyst material formulated to accelerate reaction rates to produce H2(g) from H+ and e-, the another catalyst material comprising a Ni/perovskite cermet because hydrogen is produced by reacting protons at a Ni/SZCY-541 cermet cathode.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).

VI.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750) and Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 Oct 10), Vol. 251, pp. 554-561) as applied to claims 1, 3-4, 21-22, 25, 27 and 30 above, and further in view of Luo et al. (US Patent Application Publication No. 2010/0233056 A1).
	Weissman, CN ‘750 and Lyagaeva are as applied above and incorporated herein.
	Regarding claim 28, the method of Weissman differs from the instant invention because  
Weissman does not disclose the method further comprising heating the one or more fluid 

streams prior to introduction to the positive electrode of the electrochemical cell.
	Weissman teaches that in particular embodiments, however, improved results may be achieved where the temperature of the first mixture is from 100o C. to 500o C. (e.g., 1.0x102o C. to 5.0x102o C.).
	Luo teaches that fuel cell 100 generally operates at a temperature from 500o C. to 900o C., preferably 600o C. to 800o C. Heat may be provided by any conventional source such as electric heaters or fired heaters. To some extent this may depend on the feed and its heat value (page 2, [0027]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Weissman with wherein the method further comprises heating the one or more fluid streams prior to introduction to the positive electrode of the electrochemical cell because the heat provided to operate an electrochemical cell at a temperature depends on the feed and its heat value.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kjolseth et al. (US Patent Application Publication No. 2019/0284048 A1) is cited to teach 

the steam reforming of methane (page 1, [0001]). It is preferred if the membrane material is chemically inert and stable at temperatures between 500o C. and 1000o C. in atmospheres containing gases such as alkanes, water, hydrogen and CO2 (page 4, [0080]) and ideally, the transport membrane will possess a proton conductivity of at least 1x10-3 S/cm (page 4, [0081]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 13, 2021